Title: William McGehee to Thomas Jefferson, 24 June 1811
From: McGehee, William
To: Jefferson, Thomas


          
                  Sir 
                   
                      
                     June 24th 11
          
		   
		   
		   
		   
		   
		   your boy came down today while I was in the woods geting timber for the Sithes with a line concening Bens absence from the  my family informed me that he wanted an answer which I now prseed to give I stoped Ben for the purpose of assisting about planting the Tobacco tryd to find Fill also but could not this was done in conciquence of finding that the seasson would be gone before I could get done unless I raised all the hands I could & then to hurrey them another reason
			 why I did so is notwithstanding I am doing your bisness for a certain sum feel it much more my intrest to make you a good crop than a sorry one & that I feel a greater regard for my Character
			 than I do for only this one years wages & I hope it will be no offence if I further observe that if you cant see it I plainly can that the way your matters are at present planed you are to
			 loose
			 wheet considerably after you have read this I am perfectly willing that you Should do as you see cause I can but do as well as I can
          am Sir Sincerely your well wisher
                  Wm MCGehee
        